Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 1 of 7 PageID #: 691




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 ATLANTA GAS LIGHT COMPANY,                 )
 SOUTHERN COMPANY GAS                       )
    f/k/a Atlanta Gas Plaintiffs            )
 RESOURCES INC.,                            )
                                            )
                          Atlanta Gas       )
                          Plaintiffs,       )
                                            )
                     v.                     )    No. 1:20-cv-02441-JPH-TAB
                                            )
 NAVIGATORS INSURANCE COMPANY,              )
                                            )
                          Defendant.        )

                               ORDER ON MOTIONS

       This case stems from a gas explosion that allegedly injured several

 people. Plaintiffs Atlanta Gas Light Company and Southern Gas Company

 allege that Defendant Navigators Insurance Company did not attempt to settle,

 defend, or indemnify them from suits arising from the explosion. Navigators

 has filed a motion to dismiss. Dkt. 19. Plaintiffs ask the Court to convert

 Navigators' motion to a motion for summary judgment under Federal Rule

 12(d) because it relies on evidence outside the pleadings. Dkt. [32]. Navigators

 has also objected to the magistrate judge's case management plan. Dkt. [30].

       For the reasons below, Plaintiffs' motion to convert, dkt. [32], is DENIED,

 and Navigators' objection to the case management plan, dkt. [30], is

 OVERRULED.




                                        1
Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 2 of 7 PageID #: 692




                                         I.
                                      Analysis

       A. Motion to Convert

       "If, on a motion under Rule 12(b)(6) or 12(c), matters outside the

 pleadings are presented to and not excluded by the court, the motion must be

 treated as one for summary judgment under Rule 56." Fed. R. Civ. P. 12(d). If

 "a court chooses to consider materials outside the pleadings," then it "must

 treat the motion as one for summary judgment" unless the materials

 considered are either subject to judicial notice or essential to the plaintiff's

 claims. Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc., 983 F.3d 307, 313

 (7th Cir. 2020); see Geinosky v. City of Chicago, 675 F.3d 743, 745 n.1 (7th Cir.

 2012).

       Navigators has moved to dismiss under Federal Rule 12(b)(7) for failure

 to join indispensable parties and, alternatively, under Federal Rule 12(b)(6) for

 failure to state a claim. Dkt. 19. Plaintiffs ask this Court to convert

 Navigators' motion to dismiss to a motion for summary judgment under

 Federal Rule of Civil Procedure 12(d) because it relies on extrinsic evidence.

 Dkt. 32. Navigators opposes the motion. Dkt. 40.

              1.    Failure to Join Indispensable Parties

       Navigators first contends that dismissal is required because

 indispensable parties, required to be joined by Federal Rule of Civil Procedure

 19, are missing. Dkt. 19; dkt. 22 at 1, 9–13. Plaintiffs argue that joining these

 parties is unnecessary but have not offered grounds supporting their motion to

 convert Navigators' argument under 12(b)(7). Dkt. 32 at 15 n.9; dkt. 45 at 2–3.
                                          2
Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 3 of 7 PageID #: 693




 Indeed, Rule 12(d) does not cover motions based on 12(b)(7), see Fed. R. Civ. P.

 12(d) (referencing only "motion[s] under Rule 12(b)(6) or 12(c)"), and "[i]n ruling

 on a dismissal for lack of joinder of an indispensable party, a court may go

 outside the pleadings and look to extrinsic evidence," Davis Companies v.

 Emerald Casino, Inc., 268 F.3d 477, 480 n.4 (7th Cir. 2001). Therefore,

 Plaintiffs' motion to convert, dkt. [32], is DENIED as to Navigators' 12(b)(7)

 argument.

              2.    Failure to State a Claim

       Defendants also seek dismissal under Rule 12(b)(6) for failure to state a

 claim. Dkt. 19 at 1. "A motion under Rule 12(b)(6) can be based only on the

 complaint itself, documents attached to the complaint, documents that are

 critical to the complaint and referred to in it, and information that is subject to

 proper judicial notice." Geinosky, 675 F.3d at 745 n.1. In its motion to

 dismiss, Navigators relies on three contracts:

       (1) the Master Locating Services Agreement, dkt. 19-12; dkt. 20-3; see

       dkt. 1 at 2–3, 5, 8;

       (2) Navigators' Umbrella Policy, dkt. 19-6; see dkt. 1 at 5, 7, 9–13; and

       (3) Zurich Insurance Company's Policy, dkt. 19-5; dkt. 19-7; see dkt. 1 at

       7.

 Since Plaintiffs' claims for breach of contract, breach of fiduciary duty, bad

 faith, and for a declaration of their right to insurance coverage cite and rely on

 these contracts, see dkt. 1, they are "critical" to Plaintiffs' claims, and the

 Court may consider them with Navigators' 12(b)(6) motion. See, e.g., Balkamp,


                                           3
Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 4 of 7 PageID #: 694




 Inc. v. Harbor Indus., Inc., No. 1:20-CV-1141-JMS-MJD, 2020 WL 4734795, at

 *4 (S.D. Ind. Aug. 14, 2020) (holding defendant "entitled to attach" contract

 documents because they "were referenced in the Complaint" and were "critical

 to Plaintiffs' claims").

       The Court may take judicial notice of the state-court filings cited by

 Navigators. See dkt. 19-2 (complaint); dkt. 19-3 (complaint); dkt. 19-4

 (complaint); dkt. 19-10 (Plaintiffs' previous complaint); dkt. 19-11 (Plaintiffs'

 previous notice of voluntary dismissal); see Daniel v. Cook County, 833 F.3d

 728, 742 (7th Cir. 2016) ("Courts routinely take judicial notice of the actions of

 other courts or the contents of filings in other courts").

       To the extent that Navigators' motion to dismiss under Rule 12(b)(6)

 relies on other attached exhibits, see dkt. 20-1 (sealed third-party settlement

 agreement); dkt. 20-2 (sealed letter); dkt. 19-8 (letter from counsel), the Court

 will not consider them. These attachments are extrinsic evidence, and

 Navigators has not shown that they are "essential" to Plaintiff's complaint or

 subject to judicial notice. See Fed. R. Civ. P. 12(d) (allowing Court to

 "exclude[]" "matters outside the pleadings"); Graham v. Malone Staffing Georgia,

 LLC, No. 1:15-CV-1027-SEB-DKL, 2015 WL 12977451, at *1 (S.D. Ind. Oct. 22,

 2015) (stating that the Court may exclude "extra-pleading submissions").

       Although the parties agree that the third-party settlement agreement is

 important to some of Navigators' arguments, see dkt. 32 at 11–12; dkt. 40 at

 11–13, that does not make it essential to Plaintiffs' complaint. Instead,

 Navigators' argument based on the settlement agreement is an affirmative


                                          4
Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 5 of 7 PageID #: 695




 defense, see Fed. R. Civ. P. 8(c) (citing defenses for "release" and "waiver"),

 which "may be the basis for dismissal for failure to state a claim depend[ing] on

 whether the allegations in the complaint suffice to establish that ground,"

 Jones v. Bock, 549 U.S. 199, 215 (2007); see O'Gorman v. City of Chicago, 777

 F.3d 885, 889 (7th Cir. 2015) (noting that "a plaintiff need not anticipate or

 overcome affirmative defenses" in its complaint). Plaintiffs' allegations do not

 suffice to establish Navigators' affirmative defense based on the settlement

 agreement, so the Court will not consider the settlement agreement when

 addressing Navigators' motion to dismiss.

       Because some of Navigators' attachments can be considered at the

 motion-to-dismiss stage and the others will be excluded when resolving the

 motion, the Court DENIES Plaintiffs' motion to convert. Dkt. [32].

       B. Objection to Case Management Plan

       Navigators asks the Court to overrule Magistrate Judge Baker's case

 management plan, arguing that discovery should be stayed until resolution of

 its motion to dismiss. Dkt. 30; see dkt. 27 (Case Management Plan).

       When a "district judge rules on a discovery matter based on an appeal

 from a magistrate judge's decision, the judge's discretion is constrained: A

 district judge may reverse a magistrate judge's discovery ruling only when it is

 'clearly erroneous or contrary to law.'" Hassebrock v. Bernhoft, 815 F.3d 334,

 340 (7th Cir. 2016) (quoting 28 U.S.C. § 636(b)(1)(A)); see Fed. R. Civ. P. 72(a).

 An order is clearly erroneous "only if the district court is left with the definite

 and firm conviction that a mistake has been made." Weeks v. Samsung Heavy


                                           5
Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 6 of 7 PageID #: 696




 Indus. Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997). "An order is contrary to law

 when it fails to apply or misapplies relevant statutes, case law, or rules of

 procedure." Pain Center of SE Ind., LLC v. Origin Healthcare Solutions, LLC, No.

 1:13-cv-00133-RLY-DKL, 2014 WL 6674757, *2 (S.D. Ind. Nov. 25, 2014).

       Navigators points to cases in which Magistrate Judges stayed discovery

 pending a motion to dismiss but cites no case law from the Seventh Circuit or

 this district showing that discovery must be stayed. See dkt. 30 at 4–5, 7–8,

 11–12. Therefore, Navigators has not shown that the magistrate judge's order

 was "clearly erroneous" or "contrary to law," so its objection to the case

 management plan is OVERRULED.

                                        II.
                                    Conclusion

       For the reasons discussed above, Plaintiffs' motion to convert defendant's

 motion, dkt. [32], is DENIED. Plaintiffs shall have until May 5, 2021 to

 respond to the Navigators' motion to dismiss, and Navigators shall have until

 May 12, 2021 to reply.

       Navigators' objection to Magistrate Judge Baker's case management plan,

 dkt. [30], is OVERRULED.

 SO ORDERED.

Date: 4/19/2021




                                          6
Case 1:20-cv-02441-JPH-TAB Document 50 Filed 04/19/21 Page 7 of 7 PageID #: 697




 Distribution:

 Christopher Bechhold
 THOMPSON HINE & FLORY
 chris.bechhold@thompsonhine.com

 Seth Michael Friedman
 LEWIS BRISBOIS BISGAARD & SMITH, LLP
 seth.friedman@lewisbrisbois.com

 Gary M. Glass
 THOMPSON HINE & FLORY
 gary.glass@thompsonhine.com

 Anthony J. Hornbach
 THOMPSON HINE LLP
 tony.hornbach@thompsonhine.com

 Siobhan M. Murphy
 LEWIS BRISBOIS BISGAARD & SMITH, LLP (Chicago)
 siobhan.murphy@lewisbrisbois.com




                                      7
